NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


REGIS SANSON and MICHELLE              )
SANSON,                                )
                                       )
          Appellants,                  )
                                       )
v.                                     )         Case No. 2D17-1572
                                       )
REFLECTION KEY CONDOMINIUM             )
ASSOCIATION, INC., and JILL L. TRENTZ, )
                                       )
          Appellees.                   )
                                       )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Robert J. Hynds of Robert J. Hynds, PL,
Fort Myers, for Appellants.

Susan M. McLaughlin of Pavese Law Firm,
Fort Myers, for Appellees.

PER CURIAM.


             Affirmed.



MORRIS, BLACK, and BADALAMENTI, JJ., Concur.